Citation Nr: 1224090	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory condition, to include nasal congestion.  

3.  Entitlement to service connection for seborrheic dermatitis.  

4.  Entitlement to service connection for cervical spondylosis, claimed as secondary to service-connected lumbosacral strain with myositis.  

5.  Entitlement to service connection for depressive disorder, with anxiety, claimed as secondary to service-connected lumbosacral strain with myositis.  

6.  Entitlement to service connection for chronic fatigue syndrome.  

7.  Entitlement to service connection for helicobacter pylori infection and peptic ulcer disease, claimed as secondary to service-connected disabilities.  

8.  Entitlement to a disability rating higher than 20 percent for service-connected lumbosacral strain with myositis.  

9.  Entitlement to a disability rating higher than 10 percent for service-connected internal hemorrhoids.  


REPRESENTATION

Appellant represented by:	Lugo Mariani, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1997 and from February to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in April 2007, February 2008, and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Review of the record reveals that, following the issuance of the last supplemental statement of the case in March 2011, the Veteran submitted additional evidence in support of his claim of service connection for chronic fatigue syndrome.  Specifically, the Veteran submitted a number of medical records in August 2011, which included service treatment records, post-service VA treatment records, and private medical records.  However, the Veteran did not waive his right to have this evidence reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304 (c).  Nevertheless, in October 2011, the Veteran submitted another package of records, which contained copies of the same records submitted in August 2011 in addition to new evidence which had not been previously submitted.  The Veteran waived his right to have this evidence reviewed by the AOJ.  Because the evidence submitted in August 2011 was submitted with a waiver and is essentially duplicative of the evidence submitted in October 2011, the Board finds that the Veteran has waived his right to have all evidence submitted since the March 2011 SSOC reviewed by the AOJ in the first instance.  

The Board notes that the issue of service connection for irritable bowel syndrome was certified to the Board for adjudication along with the other issues on appeal, as the Veteran perfected an appeal as to that issue following the February 2008 rating decision which denied entitlement to service connection for irritable bowel syndrome.  However, in March 2011, the RO granted service connection for irritable bowel syndrome, which is considered a full grant of the benefit sought by the Veteran in that regard.  As a result, that issue is no longer before the Board and will not be addressed in the decision herein.  


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement effectively withdrawing the Veteran's appeal as to the issues of entitlement to service connection for hypertension, a respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome, as well as the issue of entitlement to an increased rating for service-connected lumbosacral strain with myositis.  

2.  The most competent, credible, and probative evidence of record establishes that the Veteran's current depressive disorder with anxiety is at least as likely as not caused by or aggravated by his service-connected fibromyalgia and lumbosacral spine disabilities.  

3.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of chronic fatigue syndrome.  

4.  The preponderance of the evidence is against a finding that the Veteran's current helicobacter pylori infection is aggravated by, proximately due to, or the result of a service-connected disability, to include the use of medication to treat any service-connected disability.  

5.  The preponderance of the evidence reflects that, as of March 16, 2007, the Veteran's service-connected internal hemorrhoids are manifested by persistent bleeding and fissures.  There is no lay or medical evidence of fissures prior to March 2007 or any evidence of anemia at any point during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to service connection for hypertension, respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome, as well as the issue of entitlement to an increased rating for service-connected lumbosacral strain with myositis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Depressive disorder with anxiety is secondary to service-connected fibromyalgia and lumbosacral spine disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).  

3.  Chronic fatigue syndrome was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  

4.  Peptic ulcer disease and helicobacter pylori were not incurred or aggravated by service, to include as the result of, proximately due to, or aggravated by a service-connected disability, to include medication used to treat any service-connected disability; nor may peptic ulcers be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  As of March 16, 2007, but no earlier, the schedular criteria for a 20 percent disability rating for service-connected internal hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in November 2006 and August 2007, prior to the initial unfavorable AOJ decisions issued in April 2007 and February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board also notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with multiple VA examinations in conjunction with the claims on appeal, including in February and October 2005, November 2006, August and December 2007, April 2008, June and July 2009, and July 2010.  VA also obtained a medical opinion regarding the Veteran's claimed depressive disorder in January 2012.  There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

In August 2006, the Veteran filed an informal claim seeking service connection for several disabilities, including hypertension, claimed as high blood pressure, seborrheic dermatitis, claimed as a skin rash, and a respiratory condition, claimed as a lung condition and nasal congestion.  

After conducting evidentiary development with respect to the Veteran's service connection claims, the RO issued a rating decision in April 2007 wherein entitlement to service connection for hypertension, a respiratory condition, and seborrheic dermatitis were denied.  The Veteran submitted a timely notice of disagreement and substantive appeal with respect to those issues and the issues were certified to the Board for adjudication.  See June 2007 Notice of Disagreement and February 2008 VA Form 9.  

Similarly, in June 2007, the Veteran submitted an informal claim seeking service connection for irritable bowel syndrome, which was subsequently denied in a February 2008 rating decision.  The Veteran submitted a timely notice of disagreement and substantive appeal with respect to that issue, thereby perfecting an appeal as to that issue.  See March 2008 Notice of Disagreement and April 2009 VA Form 9; see also 38 C.F.R. § 20.201.  

Likewise, in September 2007, the Veteran submitted an informal claim seeking service connection for cervical spine spondylosis, claimed as secondary to his service-connected lumbosacral strain with myositis disability, as well as an increased rating claim for his service-connected lumbosacral strain with myositis.  

However, in May 2008, the RO denied the Veteran's claims of service connection for cervical spondylosis and an increased rating for service-connected lumbosacral strain with myositis.  The Veteran submitted a timely notice of disagreement and substantive appeal with respect to those issues and the issues were certified to the Board for adjudication.  See June 2008 Notice of Disagreement and November 2009 VA Form 9.  

In March 2011, the RO issued a supplemental statement of the case (SSOC), which continued the denial of service connection for hypertension, a respiratory condition, seborrheic dermatitis, cervical spondylosis, and irritable bowel syndrome and also continued the denial of a disability rating higher than 20 percent for service-connected lumbosacral strain with myositis.  

However, in April 2011, the Veteran, through his representative, submitted a written statement stating that he reviewed the recent VA adjudication (i.e., the March 2011 SSOC) and was satisfied with the appeal as to the issues involving his back, hypertension, respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome.  See April 2011 statement from the Veteran's representative.  

This statement is accepted as a communication indicating the Veteran's intent to withdraw the appeal on the issues of entitlement to service connection for hypertension, respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome, as well as the issue of entitlement to an increased rating for service-connected lumbosacral strain with myositis.  See 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for hypertension, respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome, as well as the issue of entitlement to an increased rating for service-connected lumbosacral strain with myositis, there remain no allegations of error of fact or law for appellate consideration on these issues.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed without prejudice.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as peptic ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Depressive disorder with anxiety

The Veteran is seeking service connection for depressive disorder with anxiety.  The evidence does not show, nor does the Veteran allege, that his depressive disorder with anxiety was incurred in or is otherwise related to his military service.  Instead, the Veteran has asserted that his depressive disorder with anxiety is due to his service-connected disabilities.  See April 2007 VA statement from the Veteran.  

Review of the record reveals the Veteran has been variously diagnosed with depressive disorder, not otherwise specified, depressive symptoms, and psychological factors of anxiety and depression.  See VA examination reports dated December 20097 and June 2009; May 2009 VA outpatient treatment record.  

Therefore, the pertinent inquiry in this case is whether the Veteran's current psychiatric disability is aggravated by, proximately due to, or the result of a service-connected disability.  In this regard, the Board notes that the Veteran's current service-connected disabilities include irritable bowel syndrome, lumbosacral strain myositis, fibromyalgia, gastroesophageal reflux disease (GERD), internal hemorrhoids, and a left knee condition.  

In evaluating this claim, however, the Board finds particularly probative that the evidentiary record contains a May 2009 VA treatment record which indicates that the Veteran's depressive symptoms are secondary to his chronic pain and fibromyalgia.  The Board also notes that the Veteran specifically asserted that his depression and anxiety are related to his lumbar spine and fibromyalgia disabilities.  See VA Forms 21-4138 dated March 2010 and April 2011.  

Review of the record reveals that the Veteran was afforded two VA examinations to determine if his current psychiatric disability is related to his service-connected disabilities.  Indeed, at examinations conducted in December 2007 and June 2009, the Veteran reported experiencing various symptoms, including depression, anxiety, social withdrawal, and irritability, since returning from active duty.  The Veteran was variously diagnosed with psychological features of anxiety and depression, as well as depressive disorder, not otherwise specified; however, both physicians who conducted the December 2007 and June 2009 VA examinations determined that the Veteran's current psychiatric disability is not related to his service-connected disabilities.  

Specifically, the December 2007 VA examiner opined that the Veteran's mental disorder was not related to or secondary to his service-connected conditions.  Instead, the VA examiner noted that the Veteran's symptoms, which were mostly anxiety, are reported to affect more specifically his gastrointestinal disability.  The VA examiner also noted that, throughout the interview, the Veteran never made mention of his service-connected disabilities as the cause of his anxiety and depressive symptoms but, instead, events that occurred since his return from service and his adjustment to those situations.  

Likewise, the June 2009 VA examiner opined that the Veteran's depressive disorder was less likely as not caused by or a result of his service-connected back disability, noting, inter alia, that the Veteran sought psychiatric care five years after service in 2008 and that a November 2003 medical record showed the Veteran reported mild problems of re-adjusting to civilian life and with sleep problems.  

The December 2007 and June 2009 VA examination reports are considered competent medical evidence; however, neither examiner considered the evidence of record which indicates that the Veteran's current depression may be secondary to his chronic pain and fibromyalgia, i.e., the May 2008 VA treatment record and the Veteran's lay statements in support of his claim.  In fact, neither examiner specifically addressed whether the Veteran's current psychiatric disability is secondary to his service-connected fibromyalgia.  As a result, the Board requested that an independent VA physician review the record and provide an opinion regarding whether the Veteran's current psychiatric disability is secondary to his service-connected fibromyalgia or lumbar spine disability.  

In January 2012, a VA psychiatrist reviewed the evidentiary record, including the medical records and VA examinations, and ultimately opined that it is at least as likely as not that the Veteran's depressive disorder with anxiety symptoms are caused by or aggravated by his chronic pain, fibromyalgia, and lumbar strain with myositis.  In making this determination, the VA physician noted that, as documented in the December 2007 VA examination, the Veteran's histrionic personality characteristics are likely to contribute to his tendency to reflect emotions and feelings through somatic complaints.  However, he also noted that review of the literature shows a correlation between depressive disorder, fibromyalgia, and pain disorders, particularly chronic pain.  As a result, the VA physician opined that it is at least as likely as not that the Veteran's current depressive disorder with anxiety symptoms are caused or aggravated by his service-connected fibromyalgia and lumbar spine disabilities.  

The January 2012 VA opinion is considered the most competent, credible, and probative evidence of record regarding the likely relationship between the Veteran's depressive disorder and service-connected disabilities.  Indeed, while the January 2012 VA physician did not examine the Veteran, he based his opinion on the evidence of record, including the December 2007 and June 2009 VA examinations and other medical evidence of record, as well as review of medical literature which contains a link between depressive disorder and pain disorders, such as fibromyalgia.  In this regard, the Board finds probative that the VA physician was aware of all relevant facts in this case, considered all possible theories of entitlement raised by the Veteran and the record, and provided a complete rationale in support of his opinion.  

For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current depressive disorder is caused by, the result or, or aggravated by one of his service-connected disabilities.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that this standard has been met, given that the most competent, credible, and probative evidence of record establishes that the Veteran's current depressive disorder with anxiety symptoms is at least as likely as not secondary to his service-connected fibromyalgia and lumbar spine disabilities, As such, the Board finds that service connection for depressive disorder with anxiety is warranted and the Veteran's claim may be granted.  In making this determination, all reasonable doubt is resolved in favor of the Veteran.  See Gilbert, supra.  

Chronic Fatigue Syndrome

The Veteran is seeking service connection for chronic fatigue syndrome (CFS).  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a chronic fatigue disability.  In this regard, the Board notes that the Veteran sought treatment for a myriad of symptoms, including weakness, in March 2003; however, his symptoms were attributed to an upper respiratory infection, as opposed to a chronic fatigue disability.  The STRs do not contain any additional or subsequent complaints or treatment for symptoms that can be reasonably attributed to a chronic fatigue disability, including at a medical examination conducted in October 2003, no more than one month before he was separated from service.  

The post-service treatment records show that the Veteran sought treatment for general malaise and arthralgias affecting several of his joints beginning in approximately April 2006.  The post-service medical evidence also shows that the Veteran has been variously diagnosed with fibromyalgia (for which service connection was established in October 2010) and chronic fatigue syndrome by a private physician.  

With respect to the current diagnosis of chronic fatigue syndrome (CFS), a November 2010 VA treatment record reflects that the Veteran reported being diagnosed with CFS by a private rheumatologist after complaining of generalized malaise, arthralgias, myalgias, and chronic fatigue since "some time ago."  In this regard, the evidentiary record contains a statement from the Veteran's private physician, Dr. R.R., which reflects that he has treated the Veteran for several disabilities including fibromyalgia and CFS since August 2009.  See October 2011 statement from Dr. R.R.  In support of his claim, the Veteran has also submitted a statement and treatment records from a Dr. M.C., which contain a diagnosis of fibromyalgia and CFS manifested by generalized pain.  See August 2011 statement and private medical records from Dr. M.C.

The statements submitted by Drs. R.R. and M.C. are considered competent medical evidence; however, there remains a question as to the credibility and probative value of the diagnosis of CFS rendered therein.  In this context, the Board finds probative that, in June 2010, Dr. R.R. submitted a statement stating that the Veteran had been under his care for fibromyalgia syndrome, as he presented with generalized pain associated with fatigue and sleep disturbance since 2003.  Dr. R.R. made no mention of signs, symptoms, or a diagnosis of CFS at that time, and the Board finds probative that the October 2011 statement, and treatment records submitted by Dr. R.R., do not provide any indication as to what symptoms or findings resulted in the additional and subsequent diagnosis of CFS.  

Similarly, the Board finds that, while Dr. M.C. stated that the Veteran presented with fibromyalgia and CFS, neither his statement or medical records provide any clear indication as to what symptoms or findings support the diagnosis of CFS rendered therein.  

Because neither Dr. R.R. nor Dr. M.C. provided specific data, explanation, or rationale in support of their diagnosis of CFS, the Board finds that the credibility and probative value of their statements and medical records, particularly with respect to the diagnosis of CFS, is significantly lessened.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication on the merits).

In making this determination, the Board finds that the most competent, credible, and probative evidence of record establishes that the Veteran's symptoms of polyarthralgias and weakness are attributable to his established diagnosis of fibromyalgia, as opposed to chronic fatigue syndrome.  

The Veteran was afforded a VA examination in July 2010 to determine if the Veteran met the criteria for a diagnosis of chronic fatigue syndrome, and the examination report noted the specific symptoms needed to support a diagnosis of CFS for VA purposes.  The VA examiner noted that the Veteran has a medical history of polyarthralgias but, while the Veteran reported having weakness for several months, he does not have six months of impaired physical activities due to fatigue.  The VA examiner also noted that the Veteran reported experiencing generalized muscle aches or weakness, fatigue lasting for more than 24 hours after exercise, headaches, migratory joint pain, neuropsychological symptoms, and sleep disturbance; however, the Veteran denied having low grade fever, nonexudative pharyngitis, or palpable or tender lymph nodes.  

After interviewing the Veteran and reviewing the claims file, the VA examiner stated that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome, again noting that he does not have a six month consecutive period of fatigue impairment causing loss of usual physical activity.  In this regard, the VA examiner noted that the Veteran was currently working as a VA counselor and that, while he has period of weakness and fatigue, these episodes wax and wane.  In summary, the VA examiner determined that the Veteran's symptoms represented a diagnosis of fibromyalgia, not chronic fatigue.  

The July 2010 VA examination contains information with respect to the specific symptomatology needed to support a diagnosis of chronic fatigue syndrome.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran and, thus, the July 2010 examination is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran has a current diagnosis of chronic fatigue syndrome.  

The Board has considered the Veteran's own lay opinion that he suffers from chronic fatigue syndrome, noting that the Veteran is competent to report that he has been treated for chronic fatigue since 2009.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, as a lay person, the Veteran is not competent to diagnose or provide an etiology of chronic fatigue syndrome, especially when there is medical evidence of record which does not make any such diagnosis and is considered the most competent, credible and probative evidence of record in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis or disability of chronic fatigue syndrome.  Instead, the preponderance of the evidence attributes the Veteran's symptoms of polyarthralgias, weakness, and fatigue to the established diagnosis of fibromyalgia.  See July 2010 VA examination report and August 2009 VA treatment record.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for chronic fatigue syndrome must be denied, as the evidence fails to establish he has the claimed disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

H. Pylori infection and Peptic Ulcer Disease

The Veteran is seeking service connection for a helicobacter infection and peptic ulcer disease.  

At the outset, the Board finds that the preponderance of the most competent, credible and probative evidence is against a finding that the Veteran has a current diagnosis of peptic ulcer disease.  In this regard, the evidentiary record contains an August 2005 treatment records which states that thick duodenal folds seen in an upper GI series may be due to chronic peptic ulcer disease.  However, the findings of the upper GI series also specifically state that the duodenal bulb is normal in configuration without evidence of peptic ulcer disease.  See August 2005 VA treatment record.  

While the August 2005 upper GI series seems to suggest a diagnosis of peptic ulcer disease, subsequent medical evidence and tests do not provide a diagnosis of such.  Indeed, a January 2007 upper GI series found no acute gastric or duodenal ulcers, which was noted by the physician who conducted the August 2007 VA examination.  

In determining whether there is a current diagnosis of peptic ulcer disease, the Board finds probative that the only evidence suggesting a diagnosis of such is no more than speculative, as it states that the findings of the August 2005 upper GI series "may be" due to chronic peptic ulcer disease, although evidence of peptic ulcer disease was not found on evaluation.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  The Board finds probative that there is no other medical evidence of record which suggests or establishes a diagnosis of peptic ulcer disease, including the January 2007 upper GI series and March 2007 VA examination.  Therefore, the Board finds there is no competent, credible, and probative evidence of a diagnosis of peptic ulcer disease, including during the Veteran's first post-service year.  Accordingly, the Veteran's claim of service connection for that disability must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The evidentiary record reflects that the Veteran has a current diagnosis of positive, recurrent helicobacter pylori (hereinafter "H. pylori").  See August 2007 VA examination report; VA treatment records dated from 2004 to 2011.  

The evidence does not show, nor does the Veteran allege, that his H. pylori infection was incurred in or is otherwise related to his military service.  Instead, the Veteran has asserted that his H. pylori infection is a result of his service-connected disabilities.  See April 2007 VA statement from the Veteran.  

The first time the Veteran is shown to suffer from an H. pylori infection is in December 2004 when he reported having a history of H. pylori, which he stated was treated with antibiotics during the previous two weeks.  However, the first documented medical evidence of an H. pylori infection is shown in the February 2005 VA examination report, which reflects that a blood test was positive for H. pylori.  Subsequent medical records continue the diagnosis of H. pylori infection; however, there is no indication as to the etiology of the infection.  See VA treatment records dated May, July, and August 2005.  

In August 2007, the Veteran was afforded a VA examination to determine if the Veteran's current diagnosis of H. pylori was likely related to his service-connected disabilities.  After interviewing the Veteran, conducting an examination, and reviewing the claims file, the VA examiner stated that the Veteran's H. pylori is not related to his service-connected lumbar spine, internal hemorrhoids, or left knee disabilities, noting that these conditions have different etiologies and have no etiological relationship among them.  

The VA examiner noted that the Veteran takes medication for his left knee and lumbar spine disabilities two times a day.  He stated that, although non-steroidal anti-inflammatory medications have been related to stomach and intestinal conditions, the Veteran reports no side effects of his medication.  Therefore, the VA examiner opined that the medications taken by the Veteran for his service-connected left knee and lumbar spine disabilities are not related to his H. pylori infection.  

As to the relationship between the Veteran's gastrointestinal disabilities and his H. pylori infection, the VA examiner noted that the relationship remains controversial, as some medical studies suggest that gastric infection with H. pylori protects the esophagus from GERD and its complications, while guidelines in medical literature recommend eradication of H. pylori in patients requiring long term proton pump inhibitors, which are essentially due to reflux disease.  As a result, the VA examiner stated that GERD cannot be entirely related to an H. pylori infection and that the findings of gastritis and duodenitis reported in the Veteran's most recent gastrointestinal studies are less likely as not related to an H. pylori infection.  

The Board considers the August 2007 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current H. pylori infection is related to his service-connected disabilities.  The Board finds that the August 2007 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided medical opinions that are based upon the evidence of record and supported by a complete rationale.  Therefore, the Board finds the August 2007 VA opinion to be of significant probative value with respect to the issue of service connection.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that his H. pylori infection is related to his service-connected disabilities.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's H. pylori and his service-connected disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his H. pylori and service-connected disability.  By contrast, the August 2007 VA examiner took into consideration all the relevant facts in providing an opinion as to each potential relationship suggested by the evidence and record.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of peptic ulcer disease or that peptic ulcers were manifested during the Veteran's first post-service year.  The preponderance of the evidence is also against the grant of service connection for H. pylori, as secondary to any service-connected disability.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Increased Ratings

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Entitlement to service connection for internal hemorrhoids was established in June 2005, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, effective December 6, 2004.  Based on evidence obtained after the June 2005 rating decision, the RO increased the Veteran's disability rating to 10 percent under DC 7336, effective June 25, 2005.  

In August 2006, the Veteran submitted an informal claim seeking a higher disability rating for his service-connected internal hemorrhoids; however, the Veteran's claim was denied in an April 2007 rating decision, as the RO determined that the evidence of record did not show symptoms which warrant a higher rating.  

The Veteran submitted a timely notice of disagreement and substantive appeal with respect to his increased rating claim and that issue was certified to the Board for adjudication.  See June 2007 Notice of Disagreement and February 2008 VA Form 9.  

As noted, the Veteran's service-connected internal hemorrhoids are rated 10 percent disabling under the criteria of DC 7336, which provides that external or internal hemorrhoids warrant a 10 percent rating when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  

The pertinent evidence of record includes VA examination reports dated October 2005, November 2006, and July 2009, VA outpatient treatment records dated from 2005 to 2011, and the Veteran's lay statements submitted in support of this claim.  

The VA examinations of record contain information with respect to the severity of the Veteran's service-connected hemorrhoids disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's hemorrhoids disability and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

The VA examination reports consistently show that the Veteran's service-connected internal hemorrhoids are manifested by intermittent, recurrent bleeding from his hemorrhoids and rectum, which is observed as spotting on toilet paper with defecation.  The Veteran also variously experiences itching, burning, diarrhea, difficulty passing stool, pain, and swelling.  The examination reports show that the Veteran treats his symptoms with medication and hemorrhoid cream.  

The other evidence of record, inclusive of the VA treatment records and lay statements, are consistent with the findings reported in the VA examination reports, as they show consistent complaints of rectal bleeding and pain, which the Veteran treats with hemorrhoid cream.  See December 2008 statement from the Veteran and VA treatment records dated from 2005 to 2011.  

The preponderance of the evidence does not contain any lay or medical evidence of anal fissures until March 2007.  See October 2005 and November 2006 VA examination reports; see also VA outpatient treatment records dated from 2005 to 2007.  Indeed, the first documented evidence of an anal fissure is reflected in a March 2007 VA treatment record, which reflects that the Veteran complained of rectal bleeding, with objective evidence of external perianal skin tag and fissure with mild erythema in the area.  The final assessment was hematochezia maybe due to hemorrhoid and fissures.  See March 2007 VA treatment record.  

Evidence dated following March 2007 also reflects objective evidence of anal fissure, including VA treatment records dated December 2008 and January 2010.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of a 20 percent disability rating for service-connected internal hemorrhoids under DC 7338, as of March 16, 2007, but no earlier.  As noted, the evidence dated as of and following March 2007 reflects that the Veteran's service-connected internal hemorrhoids were manifested by hemorrhoids, with persistent bleeding and fissures.  There is no lay or medical evidence of fissures prior to March 2007; nor is there any evidence dated prior to March 2007 which shows the Veteran's service-connected hemorrhoids resulted in anemia.  In fact, there is no lay or medical evidence of anemia shown at any point during the pendency of this claim and appeal.  See VA examination report dated October 2005 and July 2009; VA treatment records.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of a 20 percent disability rating for service-connected internal hemorrhoids as of March 2007, but no earlier.  

In making this determination, the Board notes that 20 percent is the highest possible disability rating available under DC 7339.  Nevertheless, the Board has considered whether the Veteran's disability may be awarded a higher disability rating under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the disability ratings reflected in this decision.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's internal hemorrhoids, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of persistent bleeding and anal fissures are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's hemmorhoids during the course of the appeal.  See VA examiantion reports dated November 2006 and July 2009.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the record reflects that the Veteran has variously reported losing between one to five weeks of work due to his gastrointestinal disability.  He has not reported losing any time from work due to his service-connected hemorrhoid disability and the evidence reflects that he has been fully employed throughout the appeal.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.












	(CONTINUED ON NEXT PAGE)


In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 20 percent disability rating for service-connected internal hemorrhoids as of March 2007, but no earlier.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

The appeal as to the issues of entitlement to service connection for hypertension, respiratory condition, dermatitis, cervical spondylosis, and irritable bowel syndrome, and entitlement to an increased rating for service-connected lumbosacral strain with myositis is dismissed.  

Entitlement to service connection for depressive disorder with anxiety symptoms, as secondary to service-connected fibromyalgia and lumbosacral strain with myositis is granted.  

Entitlement to service connection for chronic fatigue syndrome is denied.  

Entitlement to service connection for peptic ulcer disease and helicobacter pylori is denied.  

A 20 percent disability rating is granted for service-connected internal hemorrhoids as of March 16, 2007, but no earlier.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


